United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3599
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 James E. Caldwell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 15, 2021
                             Filed: March 24, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       The district court1 revoked James Caldwell’s supervised release after he was
arrested for driving while intoxicated. He appeals, challenging the substantive
reasonableness of his new supervised release sentence. We affirm.

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      Caldwell pleaded guilty to a drug distribution offense. At the time, he was
already on supervised release for a previous drug distribution conviction. The district
court imposed a sentence of 120 months in prison followed by eight years of
supervised release for the new offense. It also imposed a 24-month revocation
sentence, to run consecutively.

      Three years later, Caldwell moved for compassionate release from both
sentences under 18 U.S.C. § 3582(c)(1)(A). The district court granted the motion and
reduced his total sentence to 89 months, but kept the eight-year supervision period.
The terms of his release prohibited Caldwell from committing crimes, consuming
alcohol, and using or possessing illegal drugs. Caldwell began his supervised release
the next day.

       Six weeks later, Caldwell drove into a parked car. He did not have a driver’s
license and his blood alcohol level was 0.299. The following week, Caldwell tested
positive for THC. After a hearing, the district court found that Caldwell violated his
supervised release terms; revoked the release; and imposed a sentence of 18 months
in prison followed by another eight years of supervision. Caldwell appeals the length
of his new supervised release period, arguing that it is substantively unreasonable.

       We review the substantive reasonableness of a revocation sentence for abuse
of discretion. United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009). A district
court abuses its discretion when it (1) fails to consider a relevant factor that should
have received significant weight; (2) gives significant weight to an improper or
irrelevant factor; or (3) commits a clear error of judgment in weighing the appropriate
factors. United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005).

      A district court may impose a period of supervised release following a
revocation prison sentence. 18 U.S.C. § 3583(h). The maximum period of

                                          -2-
supervision is the term of supervised release authorized by statute for the offense that
resulted in the original supervised release sentence, minus the length of any prison
sentence imposed at revocation. Id. The § 3553(a) sentencing factors guide the
district court in setting the length and conditions of supervised release. 18 U.S.C.
§ 3583(c). The drug offense statute Caldwell pleaded guilty to does not cap the
potential term of supervised release. 21 U.S.C. § 841(b)(1)(B). As a result, the
maximum supervised release term is life. See United States v. Aguayo-Delgado, 220
F.3d 926, 933 (8th Cir. 2000) (“Here, however, the governing statute requires ‘at
least’ six years of supervised release, which permits the imposition of any amount of
supervised release between six years and life.”).

       The district court concluded that, “considering all of the factors set forth under
18 U.S.C. § 3553,” imposing another eight-year supervised release period was
appropriate. Caldwell argues that the district court committed a clear error of
judgment in weighing the factors. According to him, an eight-year term of supervised
release is greater than necessary to accomplish the § 3553(a) objectives because of
his advanced age, health conditions, and the availability of less onerous ways of
protecting the public. But the record indicates otherwise. Caldwell has a history of
committing crimes while on supervised release. Specifically, he has a habit of driving
while intoxicated—this was his fourth DUI offense. The district court imposed the
same period of supervised release with the same conditions as it did when sentencing
Caldwell for his drug offense in 2017. Yet Caldwell violated again only six weeks
later. As the district court noted, “there are no good community-based options to
protect the public from someone who is just going to continue to drink and drive and
place the public at great risk.” It was not unreasonable for the district court to
conclude that re-imposing the same restrictions for the same period of time was
necessary to protect the public. Accordingly, the district court did not abuse its
discretion by imposing an eight-year term of supervised release. We affirm.
                        ______________________________



                                          -3-